Title: To George Washington from William Lord Stirling Alexander, 7 January 1781
From: Alexander, William Lord Stirling
To: Washington, George


                        
                            Dr Sir
                            Trentown Jan: 7th 1781 at Noon
                        


                        I had the honor to write your Excellency by Lt Col. Dehart who went of this morning to the Jersey Brigade
                            with an Authentic Copy of the Laws for Setling the drepreciation of the pay of that Line, and with some finished Copies of
                            the Law for recruiting the two Regimts that are to remain. Since that a very fortunate Circumstance has occurd that will
                            I hope give an opening for Setling the Matter with the pensilvania Mutineers in a Manner more pleasing than Could have
                            been expected. The Committee from Congress now fully Informs your Excellency thereof, I doubt not such proper Use will be
                            made of it, as will bring the disagreable affair to a happy Issue.
                        I shall order a Court Martial of the Officers of the pensilvania Line to set tomorrow for the Trial of the
                            Spy & the Guide as soon as the Evidence can be Collected. I am your Excellency’s Most Humble Servant
                        
                            Stirling,
                        
                    